Citation Nr: 9935210	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Determination of an initial rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from April 1981 to December 
1988.  His appeal ensues from a July 1995 rating decision by 
the Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO), which granted an initial rating of 10 
percent for residuals of a low back injury effective July 12, 
1991.  Subsequently, the veteran appealed that decision to 
the Board of Veterans' Appeals (the Board), and in a March 
1997 determination, the Board remanded the claim to the RO 
for further development.  Specifically, the veteran was to be 
afforded an orthopedic examination and the RO was to obtain 
all outstanding medical records in connection with the 
veteran's claim.  Upon completion of development, by rating 
decision dated December 1998, the RO granted the veteran a 20 
percent evaluation for residuals of a low back injury, 
effective February 2, 1996.  As the veteran has not expressed 
any desire to limit his appeal to a specific disability 
rating, the issue remains in appellate status and the claim 
has been referred to the Board for further appellate review.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Because the veteran is essentially disagreeing with the 
initial evaluation assigned his back disability following a 
grant of service connection, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the Board is to consider the entire period of 
the veteran's disability in order to provide for the 
possibility of staged ratings.  


FINDINGS OF FACT

1.  Prior to February 2, 1996, symptomatology associated with 
residuals of the veteran's low back injury included 
tenderness over the paravertebral muscles, a history of 
muscle spasm, complaints of slight pain on motion, slight 
loss of range of motion, disc space narrowing at L3-L4, and 
degenerative disc disease.

2.  As of February 2, 1996, symptomatology associated with 
the veteran's residuals of a low back injury was productive 
of pain, mild paravertebral dorsal lumbar spasm, tenderness 
in both sacroiliac areas, degenerative disc disease on the 
base of a decreased T-2 signal at L3-4, L5-S1 with a left 
protrusion with slight displacement of the S1 nerve root and 
moderate limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to February 2, 1996 for residuals of a low back injury 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999).

2.  The criteria for an evaluation in excess of 20 percent as 
of February 2, 1996 for residuals of a low back injury have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's assertion of an increase in the severity of his 
symptomatology is sufficient to establish a well-grounded 
claim for a higher evaluation pursuant to 38 U.S.C.A. § 5107 
(West 1991).  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Having examined the record in support of this claim, the 
Board also finds that the VA has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of the veteran's claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his 

symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Likewise, "when it is not possible to separate the effects 
of the [service-connected condition and the non-service-
connected condition], VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
Mittleider v. West, 11 Vet. App. 181, 182. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
In addition,  Diagnostic Code (DC) 5003 provides that 
degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  "Slight" 
limitation of range of motion of the lumbar spine shall be 

evaluated as 10 percent disabling; a 20 percent disability 
evaluation is warranted when such limitation is "moderate," 
while a 40 percent evaluation requires the presence of 
"severe" limitation of motion of the lumbar spinal region.  
See 38 C.F.R. § 5292.  Alternatively, DC 5295 provides for a 
10 percent disability evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion.  The next higher rating of 40 
percent is appropriate for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  It is within this context that the facts in this 
case must be examined.

Service medical records show that the veteran was first 
treated for complaints of low back pain in May 1981.  At that 
time, he was diagnosed with strain.  In December 1982, the 
veteran was diagnosed with chronic low back pain.  It was 
noted that the veteran had a mild spasm in the L-5 area and 
x-rays showed probable Schmorl's node deformity at L2 and L4.  
A service medical record entry dated in January 1983 reveals 
that the veteran continued to receive treatment for 
complaints of recurring low back pain.  There were no 
neurological findings, and no palpable spasm was evident.  
The veteran was diagnosed with mechanical low back pain.  An 
x-ray report reflects that the veteran's spine was normal 
except for mild scoliosis.   Based on x-rays taken in 
September 1984, the veteran was diagnosed with healed, old 
compression fractures of the L2 and L4 vertebrae, anterior 
aspects.  In February 1987, the veteran sustained a fall 
resulting in a tender sacral muscle.  He was diagnosed with 
low back strain. 

In May 1989, the veteran underwent a VA examination.  The 
report indicates that the veteran's gait, carriage and 
posture were normal.  A mild degree of paraspinal spasm was 
present.  X-rays indicated an irregularity in the 
anterosuperior portion of 

the L2 and L4 bodies and sclerosis nearby, construed to be 
suggestive of Schmorl's nodes.  The veteran was diagnosed 
with low back strain.    

The veteran was afforded personal hearings in November 1991 
and April 1992.  In November 1991, the veteran testified that 
he experienced back pain everyday, the severity of which 
depended upon his activity.  He also testified that he 
experienced muscle spasms and that prolonged sitting caused 
his back to stiffen.  The veteran also testified that at that 
time, he was employed as a security guard.  During an April 
1992 hearing, the veteran testified that he continued to be 
employed as a security guard.  At the hearing, he submitted 
an x-ray report dated April 1992.  The report revealed that 
the veteran had been diagnosed with degenerative joint 
disease of the lower thoracic and lumbar spine.  Sclerotic 
defects were noted at L2 and L4, which were thought to be due 
to a prior trauma.  Disc space narrowing at L1-L2 and L3-L4 
was noted, and it was indicated that this could be indicative 
of spondylolysis/spondylolisthesis.  

During a June 1995 VA examination, the veteran reported that 
he had experienced back pain since service.  He indicated 
that his pain was worse in the morning and improved during 
the day.  The veteran denied radiating pain and weakness in 
the lower extremities.  Objectively, the veteran had 
tenderness over the middle of the left vertebrae and mild 
tenderness over the paravertebral muscles of the LS region.  
The veteran did not have any postural abnormality, or fixed 
deformity.  The examiner indicated that the musculature of 
the back was well developed.  X-rays revealed focal 
compression fracture of anterior-superior end-plates of L2 
and L4.  The examiner noted that the veteran had decreased 
range of motion, but it was unclear whether the veteran gave 
maximum effort.  He had forward flexion to 60 degrees, 
backward extension to 20 degrees, left and right lateral 
flexion to 30 degrees and left and right rotation to 30 
degrees.  The veteran winced during range of motion 
exercises, which the examiner deemed objective evidence of 
pain on motion.  However, the examiner also noted that the 
veteran did not wince when 

getting in and out of bed which required similar movements.  
There was no evidence of any neurological involvement.  The 
veteran was diagnosed with chronic low back pain.  

X-rays of the lumbar spine taken in November 1995 showed 
prominent Schmorl's nodes involving L2 and L4, as well as 
degenerative disc narrowing at L3-L4.  
In December 1995, the veteran was seen for a physiatric 
consultation by Robert Pepperman, M.D. with the Grove Hill 
Medical Center.  The veteran reported experiencing constant 
back pain.  However, he stated that he could sit and stand 
without pain, but getting up from a seated position triggered 
severe low back pain.  Likewise, the veteran indicated that 
he experienced severe low back pain on forward bending.  The 
veteran denied experiencing numbness, tingling, or pain in 
either lower extremity.  Physical examination revealed good 
range of motion with subjective complaints of pain upon end 
ranges of forward flexion, and lateral rotation to the left 
and right.  On straight leg raising, the veteran had 
significant subjective low back pain in the lumbar spinal 
area, but no radiating pain into his extremities.  Dr. 
Pepperman opined that the veteran's low back pain was caused 
by lumbar disc degeneration.    

The veteran was evaluated by Gerald J. Becker, M.D., an 
orthopedic surgeon, with Orthopedic Associates of Hartford, 
P.C. in January 1996.  The veteran had pain in the lower 
lumbar region, more so on the right than on the left, and 
pain in the mid to upper thoracic area.  The veteran reported 
that his pain was aggravated primarily by bending.  On a 
scale of 0 to 10, the veteran's pain was described as a 4.  
Dr. Becker indicated that the veteran had numbness and 
tingling.  The veteran reported that his pain was relieved by 
massage, rest and medication.  At the time of the evaluation, 
the veteran was employed as a rural mail carrier for the U.S. 
Postal Service.  Physical examination revealed no tenderness 
or spasm about the lumbar spine.  The veteran had extension 
of 10 degrees.  The veteran was able to forward flex to mid 
shin level.  X-rays revealed Schmorl's nodes at L2 and L4, as 
well as degenerative narrowing at the L3-4 disc space.  Dr. 
Becker opined that the veteran's back pain 

was the result of multiple level degenerative disc disease, 
primarily at the L3-4 level.  In light of the 14 year 
duration of the veteran's pain, an MRI was ordered. 

On February 2, 1996, the veteran returned to Dr. Becker.  He 
presented with persistent pain in his back and right 
paralumbar area with significant radicular pain.  MRI scan 
indicated degenerative disc disease on the base of a 
decreased T-2 signal at L3-4 and L5-S1, with left protrusion 
with slight displacement of the S1 nerve root.  Dr. Becker 
indicated that the veteran's pain was largely the result of 
degenerative disc disease.  

During an April 1996 hearing before the RO the veteran 
testified that he had experienced constant back pain since 
his separation from service.  He also testified that his back 
tightens up when he is seated and that he takes medication on 
a daily basis to help manage his pain.  The veteran indicated 
that he was employed by the US Postal Service, and had been 
for approximately four years.  
 
A treatment record dated December 1996 shows that the veteran 
was prescribed medication to alleviate backs spasms and back 
strain.  

Pursuant to the Board's March 1997 remand, the veteran was 
afforded a VA examination in July 1997.  While the veteran 
reported intermittent back pain of a nonradiating character, 
he also stated that he had begun to experience almost daily 
back pain.  The veteran indicated that he continued to be 
employed as a letter carrier for the U.S. Postal Service and 
stated that carrying heavy loads at work increased his back 
pain.  Physical examination revealed loss of lumbar lordosis 
and tenderness on palpation of the right sacroiliac area.  
Range of motion was measured with the OrthoRanger II 
measuring device showing flexion to 18 degrees, tilt to the 
right and left to 26 degrees and extension to 8 degrees.  On 
forward flexion there was a mild paravertebral dorsal lumbar 
spasm.  The examiner diagnosed the veteran with (1) 
degenerative joint disease of the lumbar spine, moderately 
severe;  (2) old 

compression fractures of L2 and L4 which accidentally 
occurred during service, and (3) chronic lumbosacral spine 
sprain due to both diagnoses #1 and #2, moderately severe.  

Because the VA examiner failed to make specific findings 
regarding functional loss and pain on motion as discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the veteran was re-
examined in December 1998.  During the December 1998 VA 
examination, the veteran reported that his back pain had 
worsened since the July 1997 VA examination.  The veteran 
stated that he had more severe pain on a daily basis and that 
the pain radiated up to his mid-back.  The veteran indicated 
that he was taking medication daily in order to work with the 
discomfort.  Physical examination revealed tenderness in both 
sacroiliac areas.  As measured with the OrthoRanger II, the 
veteran had flexion to 14 degrees, right and left tilt to 25 
degrees and extension to 10 degrees.  The examiner commented 
that the veteran's range of motion was less than it had been 
during the July 1997 examination.  The examiner also 
indicated that normal ranges of motion when using the 
OrthoRanger II measuring device would be anything over 30 
degrees for flexion, anything over 25 degrees for tilt to the 
right and left and anything over 25 degrees for extension.  
The examiner opined that the veteran had limitation of motion 
in flexion and in extension with a marginal limitation of 
motion in tilt.  There was no hypoesthesia in either lower 
extremity.  The examiner's diagnosis remained unchanged from 
the July 1997 examination.  The examiner indicated that there 
was no muscle spasm on examination, however this was not 
unexpected in light of the fact that the veteran experienced 
only slight pain on examination because he had taken 
medication.  The examiner opined that he was sure that when 
the veteran had severe pain, he probably also had definite 
muscle spasm.  There was no evidence of incoordination or 
excess fatigability.   

After a thorough review of the evidence, the Board is unable 
to distinguish the effects of the veteran's degenerative disc 
disease and his service connected 

disabilities which include degenerative joint disease of the 
lumbar spine with compression fractures at L2 and L4, and 
chronic severe lumbo sacral sprain at L5-S1.  In this regard, 
pursuant to 38 C.F.R. § 3.102, and giving the veteran the 
benefit of all reasonable doubt, all signs and symptoms of 
the veteran's degenerative disc disease will be attributed to 
his service connected disabilities. 

The evidence shows that prior to February 2, 1996, the 
veteran's back disability was manifested by tenderness over 
the paravertebral muscles, a history of muscle spasm, pain on 
motion, slight loss of range of motion, disc space narrowing 
at L3-4, and degenerative disc disease.  As of February 2, 
1996, the veteran's back disability was manifested by pain, 
mild paravertebral dorsal lumbar spasm, degenerative disc 
disease on the base of a decreased T-2 signal at L3-4, L5-S1 
with a left protrusion with slight displacement of the S1 
nerve root, tenderness in both sacroiliac areas, and 
limitation of motion.  Based on this evidence, the RO's 
assignment of a 10 percent evaluation prior to February 2, 
1996 and a 20 percent evaluation as of February 2, 1996 
pursuant to DC 5295 was proper.  Parenthetically, the Board 
has also considered the applicability of DC 5292.  However, 
in the Board's judgment, the limitation of motion caused by 
residuals of a low back injury was no more than slight prior 
to February 2, 1996 and no more than moderate since February 
2, 1996.  At worst, forward flexion of the veteran's lumbar 
spine was limited at 60 degrees, while backward extension and 
lateral bending were within normal limits.  This tends to 
indicate not more than slight overall loss of range of motion 
of the lumbar spine.  Accordingly, the provisions of the 
latter DC do not warrant a higher disability evaluation for 
either period 

As a final matter, the Board finds that the evidence of 
record does not present such an exceptional or unusual 
disability as to warrant an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  In 
the instant case, the veteran has not asserted or shown that 
his back disability alone has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or 

otherwise rendered impracticable the application of the 
regular schedular standards.  In fact, all pertinent evidence 
of record shows that the veteran has been able to 
maintain his employment with U.S. Postal Service.  
Consequently, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).   

The veteran has failed to submit evidence satisfying criteria 
for an increased evaluation for his back disability.  The 
Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change. See 38 C.F.R. § 4.1. 


ORDER

1.  An increased evaluation prior to February 2, 1996 is 
denied. 

2.  An increased evaluation from February 2, 1996 is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

